Citation Nr: 1444886	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-25 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as due to asbestos exposure.

2.  Entitlement to service connection for chronic congestive heart failure (CHF).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from March 1972 to March 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files.


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during his active naval service while performing his duties as an aircraft mechanic.

2.  The Veteran's chronic COPD and chronic CHF are not related to a disease, injury or event in service to include asbestos exposure.

3.  The Veteran's chronic COPD is a result of his heavy smoking in service and for over thirty years following his separation from service.

4.  Service connection may not be granted for disability due to in-service tobacco use.

5.  The Veteran's chronic congestive heart failure is proximately due to or a result of his chronic COPD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic COPD have not been met.  38 U.S.C.A. § 1103, 1110 (West 2002); 38 C.F.R. § 3.300, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for chronic CHF have not been met.  38 U.S.C.A. § 1103, 1110 (West 2002); 38 C.F.R. § 3.300, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  VA provided the required notice in May and July of 2009.  

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, and private treatment records with the claims file.  While the Veteran's Social Security records were not obtained, he will not be prejudiced, as he reported that the records he submitted to the Social Security Administration (SSA) were his VA treatment records.  See August 2012 Statement.  As the Veteran has not identified any other evidence not already of record, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain a medical examination or opinion when required.  VA provided the Veteran an examination addressing his COPD and CHF claims in December 2013.  The examination and opinions are adequate, as the examiners considered the relevant history of his symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  While the December 2013 VA examiner did not provide a detailed medical explanation, no other evidence in the record appears to indicate that an etiological relationship exists between the Veteran's COPD or CHF and in-service asbestos exposure; therefore, remanding for a more clear opinion on that issue would not aid the Veteran in obtaining evidence to substantiate his claim or place that theory of entitlement "within the range of possibility as distinguished from pure speculation or remote possibility."  Mariano v. Principi, 17 Vet. App. 305, 312 (2003); 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.102.  

Consequently, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran contends that he has chronic COPD and chronic CHF that was caused by asbestos exposure during his active naval service as a plumber or aircraft mechanic on an aircraft carrier.  See May 2009 Claim, Part A, Section X.

To prevail on a direct service connection claim, there must be competent medical or, in certain circumstances, lay evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a Veteran had at least 90 days of active service, a chronic disease may be presumed service-connected if it manifested to a degree of at least 10 percent within a presumptive period following the Veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  If a chronic disease existed during service or within a presumptive period after separation from active service, subsequent manifestations of that chronic disease, however remote, are service connected unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b).  For a disease to be considered chronic, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; isolated findings or a diagnosis including the word "chronic" do not establish chronicity.  38 C.F.R. §§ 3.303(b), 3.307.

If a disease listed in 38 C.F.R. § 3.309(a) was noted during service or within the presumptive period but was not shown to be chronic, or if a diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after discharge is required.  38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307 (holding that continuity of symptomatology for a disability "noted" in service requires both post-service continuity of the same symptomatology and evidence of a nexus between the present disability and the post-service symptomatology).  But see Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) "is only available to establish service connection for the specific chronic diseases listed in [section] 3.309(a)"). 

If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted where disability is proximately due to or the result of an already service-connected disability, or where a service-connected disability aggravates, or causes an increase in, a non-service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

While the Veteran has current diagnoses of chronic COPD and chronic CHF, he is not entitled to presumptive service connection because neither COPD nor CHF is listed under 38 C.F.R. § 3.309(a) and the record does not establish that either disability manifested in service or soon thereafter, or that continuity of symptomatology since service exists.  While the Veteran's STRs reveal treatment on one occasion for the flu, a chest x-ray at the time was negative, his STRs do not reveal treatment for any COPD or CHF or symptoms thereof, and VA treatment records reveal that his first episode of decompensated COPD with CHF did not occur until 2008.  See May 1972 STRs; March 1972 Enlistment Medical Examination; March 1975 Medical Examination (evaluating lungs, chest, and heart as clinically normal).

While pulmonary hypertension, which the December 2013 VA examiner diagnosed, is listed under 38 C.F.R. § 3.309(a), the Board finds the issue of entitlement to service connection specifically for pulmonary hypertension is not raised by the record.  The Veteran has not filed a claim for pulmonary hypertension and nothing in the record "reasonably indicates" that his chronic COPD or chronic CHF was caused by his pulmonary hypertension, as the December 2013 VA examiner found the Veteran's pulmonary hypertension was a cardiopulmonary complication of his chronic COPD.  DeLisio v. Shinseki, 25 Vet. App. 45, 47 (2011) (holding that where a claim is pending and evidence "reasonably indicates" that the claimed condition is caused by a non-service-connected disability that may itself be associated with service, VA must investigate the issue of entitlement to secondary service connection, and, if the causal disability is service connected, the pending claim "reasonably encompasses" a claim for service connection for the causal disability, regardless of whether a separate claim was filed).

Based on the related civilian occupation of aircraft mechanic that is listed in the Veteran's Form DD-214 and VA's indication that occupations that manufacture or service products such as clutch facings and brake linings have high incidents of asbestos exposure, the Board resolves reasonable doubt in favor of the Veteran to find that he was exposed to asbestos in service.  38 C.F.R. § 3.102; M21-1MR, Part VI, ¶ 7.21(b)(1); VAOPGCPREC 6-2003 (Oct. 28, 2003) (instructing that the Board must consider relevant factors in the M21-1MR adjudication manual when adjudicating asbestos-related claims). 

The Veteran is not, however, entitled to direct service connection because the record lacks competent, credible, and probative evidence that a nexus exists between his chronic COPD or chronic CHF and any in-service injury, event, or disease.  The December 2013 VA examiner opined that it was less likely than not that the Veteran's chronic COPD or chronic CHF is etiologically related to an in-service injury, event, or disease.  Instead, the Veteran's chronic COPD was a result of his heavy smoking and his chronic CHF was secondary to his chronic COPD.  The rationale was that the Veteran had smoked several packs of cigarettes per day for several decades, his first episode of decompensated COPD with CHF occurred in 2008, his COPD caused cardiopulmonary complications (including right heart failure and right ventricular hypertrophy), a September 2013 chest x-ray revealed changes indicative of COPD but no pleural plaques, and there was no other evidence of asbestosis.  See also M21-1MR, Part VI, ¶ 7.21(a)(1)-(2) (including asbestosis and pleural plaques in a list of asbestos-related diseases).

While the December 2013 VA examiner also indicated there was no evidence of asbestos exposure in service, the Veteran will not be prejudiced because, as noted above, the record still lacks competent, credible, and probative evidence that he has an asbestos-related disease.  Further, while the Veteran believes his chronic COPD and chronic CHF are etiologically related to his in-service asbestos exposure, he is not competent to provide such a medical nexus opinion in this case, as the issues are medically complex, involving multiple bodily organ systems, and require specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  

The Board acknowledges that the record also contains Dr. Arguas's May 1989 medical opinion that the Veteran's COPD and CHF are possibly related to an in-service injury, event, or disease.  The Board gives less probative weight to this opinion, however, because it contains no rationale, it is unclear whether Dr. Arguas was aware of the Veteran's assertion that the in-service injury, event, or disease was asbestos exposure, and, because the opinion was provided in May 1989, Dr. Arguas cannot have reviewed relevant evidence in the Veteran's claims file VA treatment records from 2008 on.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994) (holding that the Board may give greater probative weight to one examiner's opinion over another's based on its reasoning and whether prior clinical records or other pertinent evidence was reviewed); Nieves-Rodriguez, 22 Vet. App. at 304 ("Critical pieces of information from a claimant's medical history can lend credence to the opinion of the medical expert who considers them and detract from the medical opinions of experts who do not.")

The Veteran is competent to report that he was not a smoker until his active naval service, as he has personal knowledge, and his report is credible and entitled to probative weight.  See August 2012 Statement; Davidson v. Shinseki, 581 F.3d 1315-16 (Fed. Cir. 2009).  The Board notes, however, that direct service connection may not be granted on the basis of tobacco use, even if it began in service.  For claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  As the Veteran filed the instant claim in May 2009, service connection for in-service tobacco use or nicotine dependence is prohibited.

Consequently, the preponderance of the competent, credible, and probative evidence of record weighs against the claims for service connection for chronic COPD and chronic CHF.


ORDER

Service connection for chronic COPD is denied.

Service connection for chronic CHF is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


